Reasons for Allowance
It is initially noted that the claim limitations that previously were identified as invoking 35 USC 112(f) continue to invoke 35 USC 112(f) at the time of allowance.  Additionally, the previously applied rejections under 35 USC 112(b) are herein withdrawn due to the amendments and the applicant’s remarks.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach a method to determine proper navigation of a flexible instrument in a navigation field, comprising: evaluating and predetermining physical constraints of the flexible instrument, predetermining a calibrated position that is a relaxed position of first and second tracking devices both fixed to the flexible instrument; storing the physical constraints and the calibrated positions, and using a processor to recall that stored data and executing an algorithm to determine an energy of bending using that stored data.
Regarding claim 13, the prior art fails to teach an instrument system operable with a navigation system within a navigation field to determine proper navigation of the instrument, including the specifically claimed structures of the instrument and the first and second trackers, in combination with a predetermined parameterized energy between the first and second tracking devices that is known and a predetermined energy functional based on the predetermined parameterized energy, such that a probable location and orientation of the instrument is operable to be determined based on a minimization of the predetermined energy functional.
Regarding claim 21, the prior art fails to teach a system to determine proper navigation of a flexible instrument in a navigation field comprising a localizer and navigation processor as claimed, and specifically determining whether relative positions of first and second tracking devices is probable based on (i) a predetermined physical parameterized energy of a flexible instrument in between the first and second tracking devices, (ii) a predetermined energy functional based on this physical parameterized energy of the instrument, and (iii) an evaluation of the predetermined energy functional, wherein the predetermined energy functional includes curve parameters and curve tangents and a calibrated arc length.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES M KISH/Primary Examiner, Art Unit 3799